                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                              Civil Action No.: 5:19-cv-0476-FL

                                                   )
EPIC GAMES, INC.,                                  )
                                                   )
               Plaintiff,                          )
                                                   )
                                                        FINAL JUDGMENT AND PERMANENT
v.                                                 )
                                                            INJUNCTION ON CONSENT
                                                   )
RONALD SYKES,                                      )
                                                   )
               Defendant.                          )
                                                   )

       Plaintiff Epic Games, Inc. (“Plaintiff” or “Epic”) and Defendant Ronald Sykes

(“Defendant” or “Sykes”) (together, the “Parties”) have reached an agreement to settle the

above-captioned action, and have consented to the entry of this Final Judgment and Permanent

Injunction on Consent (the “Consent Judgment”) based on the following stipulated findings of

fact and conclusions of law, which the Court hereby adopts for purposes of entry of this Consent

Judgment.

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       1.      This Court has proper jurisdiction over the subject matter in this litigation under

28 U.S.C. §§ 1331 and 18 U.S.C. § 1836(c) because this action arises under the Defend Trade

Secrets Act, 18 U.S.C. §§ 1832, et. seq. (DE 1, Complaint ¶ 17) This Court has supplemental

jurisdiction over Plaintiff’s related state law claims under 28 U.S.C. § 1367(a).

       2.      This Court has personal jurisdiction over Defendant under N.C. Gen. Stat. § 1-

75.4(1) because he is a natural person domiciled within this State and because he consented to

the exclusive jurisdiction of courts located in this State. This Court also has personal jurisdiction

over Defendant because he purposefully availed himself of the privileges of conducting activities
and doing business in the State of North Carolina and in this District, thus invoking the benefits

and protections of North Carolina’s laws. (DE 1, Complaint ¶ 18)

       3.      Venue is proper in this District under 28 U.S.C. § 1391(b) because this is a

District in which a substantial part of the events giving rise to Plaintiff’s claims occurred, and

where a substantial part of the property that is the subject of this action was conceived, created,

and is situated. It is also where Defendant committed acts of trade secret misappropriation and

breached his contract, which was entered into in this District and is governed by North Carolina

law, and where Plaintiff’s injuries were suffered. (DE 1, Complaint ¶ 19)

       4.      Epic, a Maryland corporation with its principal place of business in Wake County,

North Carolina, is the creator of the video game Fortnite® (“Fortnite”). Epic is the owner of all

the intellectual property related to Fortnite, including, without limitation, the trade secrets

described below. (DE 1, Complaint ¶¶ 15, 20-22, 34)

       5.      Fortnite was broadly released on July 25, 2017. Fortnite’s free-to-play “Battle

Royale” game mode was released on September 26, 2017. Since that time, Fortnite has become

extremely popular in the United States and across the globe. With over 250 million accounts, it is

played by millions of users and videos and livestreams of Fortnite gameplay are among most

popular content on platforms like YouTube and Twitch. (DE 1, Complaint ¶ 21-22, 25-26)

       6.      An important part of Fortnite’s dramatic success is the unexpected changes and

surprises Fortnite’s fans experience as the game, its story, and its environment continually

evolve. This, along with the regular introduction of new content, including, without limitation,

planned events; playing formats; themes; narratives; storylines; plot twists and developments;

player capabilities; “emotes” (i.e., dances or gestures a player’s avatar can perform); cosmetics

(e.g., outfits aka “skins” for player avatars); weapons; vehicles; “Easter eggs;” new map

locations, points of interest (POIs) and other environmental changes; and other secrets and

                                                 2
surprises, have kept Fortnite’s millions of users excited about and engaged with the game. (DE 1,

Complaint ¶ 27)

       7.      Epic is the owner of all right, title, and interest in and to the Fortnite-related

proprietary, secret, and confidential business and technical information and data described in the

Complaint (DE 1), specifically including its planned changes to Fortnite’s map and environment

that were made following the end of Fortnite Season X, (i.e., the new Chapter 2 map itself and its

new map locations, points of interest, environmental features, such as rivers and the mountains

shown on the picture of the map Defendant disclosed and otherwise described in the text of his

tweets shown and described in the Complaint); new player capabilities (i.e., the ability to swim);

new game features (i.e., weapon upgrade stations); a new vehicle (i.e., boats); a new weapon

(i.e., bandage bazooka); new rules and reward system (i.e., Daily Medals awarded for searching

chests, getting kills, and surviving); and new gameplay (i.e., new ways to get more powerful

weapons and move around the new map by swimming and using boats in the riverways)

(collectively with the trade secrets described in paragraphs 58 and 59 of the Complaint, “Epic’s

Trade Secrets”). (DE 1, Complaint ¶¶ 34, 58-59)

       8.      Epic invested considerable time, effort, and financial resources to develop and

protect Epic’s Trade Secrets, and Epic’s Trade Secrets derived independent economic value,

actual or potential, from not being generally known to, and not being readily ascertainable

through proper means by, another person who could obtain economic value from the disclosure

or use of Epic’s Trade Secrets. (DE 1, Complaint ¶¶ 5, 35, 95)

       9.      At all relevant times, Epic took reasonable measures to keep Epic’s Trade Secrets

secret by, including, without limitation: (i) maintaining them in secure working spaces; (ii)

requiring a fully executed NDA for each person who might have access to Epic’s Trade Secrets;

(iii) limiting access to Epic’s Trade Secrets to only those who are working on Fortnite, are

                                                3
product testers, or are part of senior management; (iv) requiring (a) an assigned Epic user name,

(b) password (with leading-edge industry standards for password requirements), and (c)

multifactor authentication to access the computer system in which Epic’s Trade Secret-related

files are stored and/or live-streamed meetings during which Epic’s Trade Secrets might be

discussed or disclosed; and (v) encrypting files that Fortnite users download in order to be able to

play the game to prevent “data miners” from accessing the information. (DE 1, Complaint ¶ 37)

       10.     Epic’s Trade Secrets derived economic value and competitive advantage from not

being generally known. (DE 1, Complaint ¶ 81)

       11.     Defendant, an individual, is a citizen and resident of North Carolina. (DE 1,

Complaint ¶ 16)

       12.     Defendant participated in Epic’s User Experience Testing (“UX Testing”) at

Epic’s headquarters on September 21, 2019. UX Testing allows testers access to versions of

Fortnite that are still in development in exchange for their feedback and promise that they will

keep what they learn secret. The purpose of UX Testing is to help Epic’s developers improve

Fortnite. (DE 1, Complaint ¶ 38)

       13.     Because participation in UX Testing involves access to Epic’s confidential and

proprietary information and trade secrets, Defendant was required to sign, and did sign in writing

on September 21, 2019, a non-disclosure agreement (“his NDA” or “Defendant’s NDA”), before

he participated in the UX Testing. (DE 1, Complaint ¶ 39)

       14.     By signing his NDA, Defendant acknowledged that during UX Testing he might

see, hear, be told, learn, obtain, and otherwise have access to proprietary, secret, and confidential

information and data, including confidential information and trade secrets related to Epic’s

games (collectively “Confidential Information”). Defendant agreed to keep Epic’s Confidential

Information in strict confidence and not to use or disclose any of Epic’s Confidential

                                                  4
Information. Defendant further agreed that, unless permitted otherwise in writing, he would not

photograph or otherwise record any information, including Epic’s Confidential Information, to

which he might have access during UX Testing. (DE 1, Complaint ¶¶ 40-41, 42)

       15.     Under his NDA, Defendant agreed that Epic would provide him with “certain

information that is confidential, proprietary, and not generally available to the public, and agreed

that this confidential information provided by Epic was developed through substantial

expenditures of time, effort, and money and constitutes valuable and unique property of Epic.

(DE 1, Complaint ¶ 31, DE 11, Answer ¶ 31)

       16.     Defendant’s NDA is a valid and binding agreement between Plaintiff and

Defendant, supported by adequate consideration, in which Defendant agreed not to disclose

Epic’s Confidential Information and trade secrets. (DE 1, Complaint ¶¶ 46, 72)

       17.     On September 24, 2019—three days after he participated in the UX Testing—

Defendant, styling himself “King Snipa” and using the handle “@snipa_king2K” on Twitter,

wrote to another Twitter user, stated “I played S11 and can tell you the new stuff,” and asked the

other user to “dm” (i.e. send him a direct private message) for information about the then

upcoming season of Fortnite. (DE 1, Complaint ¶¶ 50-51) As used in Defendant’s messages,

“S11” was a reference to “Season 11,” which was thought to be the name of the then upcoming

season of Fortnite. (Id.)

       18.     On September 28, 2019, Defendant, using the Twitter handle “@xDriFtZz,”

referred to the then upcoming season of Fortnite in a Tweet and claimed, “I played it, and season

11 is it!” (DE 1, Complaint ¶¶ 52-53)

       19.     On October 3, 2019, Defendant, using the alias @xDriFtZz, tweeted “bro you can

swim season 11 just chill lol, season 11 will be great”. (DE 1, Complaint ¶ 54)



                                                  5
       20.     On October 5, 2019, Defendant, using the alias “@FNGzus” on Twitter,

proclaimed himself “FortNews Gawd” and the “#1 Fortnite leaker,” posted a series of highly

detailed leaks about the then upcoming season of Fortnite. (DE 1, Complaint ¶ 55)

       21.     On October 5, 2019 at 12:18pm – nine days before it became public – Defendant

“confirmed” on Twitter what the new map would be by posting an image of the as yet un-

disclosed map for the then upcoming season of Fortnite on Twitter. (DE 1, Complaint ¶ 56)

       22.     Then, beginning around 1:12pm on October 8, 2019, Defendant published 8

tweets in 7 minutes during which he revealed what he characterized as “Insider Season 11 Leaks

& Info,” including a number of very specific details and (again) an image of Fortnite’s soon-to-

be new map, which he said came from an “anonymous source” that had “information on the

Season 11 Map, NEW CONTENT and what to expect” in Fortnite during the then upcoming

season. (DE 1, Complaint ¶ 57) He also claimed that he had proof that this information came

from “a reliable source that had an experience with the new season.” (Id.)

       23.     On or about October 8, 2019 at 4:22am, Defendant began using the handle

“@invisiblellama9” on Twitter and posted the image of the new map as a reply on the Twitter

account of @Merl, a Fortnite streamer. (DE 1, Complaint ¶¶ 61, 64)

       24.     In these tweets and in his October 3 tweet, Defendant disclosed numerous details

about the then upcoming season of Fortnite that were trade secrets which were not intended to be

made public before October 15, 2019. (DE 1, Complaint ¶¶ 58-60, 62)

       25.     Defendant acquired Epic’s Trade Secrets with knowledge that they were secrets

that he was contractually obligated not to disclose. (DE 1, Complaint ¶ 98) In breaching these

obligations, Defendant acquired Epic’s Trade Secrets by improper means as defined under 18

U.S.C. § 1839(6).



                                                6
       26.      Sykes’ disclosure of Epic’s Trade Secrets without Epic’s express or implied

authority or consent constitutes misappropriation of Epic’s Trade Secrets under N.C. Gen. Stat. §

66-152(1).

       27.      Defendant’ acquisition, disclosure, and use of Epic’s Trade Secrets constitutes

misappropriation of trade secrets in violation of both the Defend Trade Secrets Act, 18 U.S.C. §

1836, et seq. (“DTSA”) and the North Carolina Trade Secrets Protection Act, N.C. Gen. Stat. §

66-152, et seq., (“NCTSPA”) and violates the terms of Defendant’s NDA.

       28.      Defendant’s violations of the NCTSPA and DTSA, and North Carolina law have

caused, and continue to cause, Epic great and irreparable injury that cannot be fully compensated

or measured in money. Epic has no adequate remedy at law for Defendant’s wrongful conduct

because Epic’s Trade Secrets are unique and valuable property that have no readily determinable

market value and Defendant’s misappropriation constitutes an interference with Epic’s goodwill

and customer relations. Accordingly, the Parties consent to the Permanent Injunction set forth

below and enter into this Consent Judgment voluntarily after consulting with counsel and waive

any rights to appeal from it.

       It is hereby ORDERED, ADJUDGED, and DECREED that:

       29.      Defendant Ronald Sykes, along with his agents, representatives, partners, joint

venturers, servants, employees, and all those persons or entities acting in concert or

participations with him will immediately and permanently destroy any and all copies of any and

all of Epic’s Trade Secrets, Confidential Information, and other Epic trade secrets in his

possession, custody, or control, including, without limitation, removing them from any place

they are posted, and is PERMANENTLY ENJOINED and RESTRAINED from:

             a. Acquiring or seeking to acquire any of Epic’s Trade Secrets, Confidential

                Information, or other Epic trade secrets;

                                                 7
             b. Using any of Epic’s Trade Secrets, Confidential Information, or other Epic trade

                secrets;

             c. Disclosing any of Epic’s Trade Secrets, Confidential Information, or other Epic

                trade secrets;

             d. Inducing, assisting, or encouraging others in acquiring, using, or disclosing any of

                any of Epic’s Trade Secrets, Confidential Information, or other Epic trade secrets;

             e. Violating the terms of his NDA or any other contract with Epic that Sykes has

                entered into or enters into at any time in the future; or

             f. Helping, inducing, or encouraging others to violate Epic’s Terms of Service, the

                Fortnite End User License Agreement, or any other contract between Epic and

                any third party.

       For the purposes of this paragraph 29 only, the term “Epic” includes all of Epic’s

subsidiaries and affiliated companies.

       30.      No bond or posting of security is required of the Parties in connection with the

entry of this Consent Judgment.

       31.      Plaintiff and Defendant acknowledge that they have knowingly and voluntarily

entered into this Consent Judgment after reviewing the same with their counsel or having had

ample opportunity to consult with counsel. Plaintiff and Defendant understand the undertakings,

obligations, and terms of this Consent Judgment.

       32.      Except as to Defendant’s obligations set forth in this Consent Judgment and the

Settlement Agreement between the Parties, Plaintiff’s claims against Defendant in this Action

are hereby dismissed with prejudice.

       33.      This Consent Judgment is final and Plaintiff and Defendant each hereby waive

their rights to appeal from this order.

                                                   8
           34.   Nothing in this Consent Judgment precludes Plaintiff or Defendant from asserting

any claims or rights that arise after Defendant’s agreement to this Consent Judgment or that are

based upon any breach of, or the inaccuracy of, any representation or warranty made by

Defendant or Plaintiff in this Consent Judgment, or in the Settlement Agreement reached by the

Parties.

           35.   Nothing in this Consent Judgment precludes Plaintiff or Defendant from asserting

any claims or rights against any third party.

           36.   Defendant waives any objection under Federal Rule of Civil Procedure 65(d)

(pertaining to injunctions).

           37.   This Court shall retain jurisdiction over this matter to enforce a violation of this

Consent Judgment’s terms. If any such violation occurs, the Court shall award, (a) without

regard to proof of actual damages, liquidated damages of Ten Thousand Dollars ($10,000); as

well as (b) injunctive relief enjoining any further breach of this Consent Judgment, or such

modifications to the present Consent Judgment as the Court deems appropriate; (c) attorneys’

fees, costs and disbursements, as determined by the Court; and (d) such other relief as the Court

deems just and proper.


           IT IS SO ORDERED this 12th day of December, 2019.




                                                The Honorable Judge Louise W. Flanagan
                                                United States District Judge




                                                  9
CONSENTED TO:

FOR THE PLAINTIFF:                                 FOR THE DEFENDANT:

/s/Christopher M. Thomas                           /s/ Thomas Kreger
Christopher M. Thomas (N.C. Bar No. 31834)         Thomas Kreger
Parker, Poe, Adams, & Bernstein LLP                Kreger Law Firm
PNC Plaza                                          5003 Southpark Drive, Ste. 260
301 Fayetteville Street, Suite 1400 (27601)        Durham, NC 27713
P.O. Box 389                                       Telephone: (919) 794-5916
Raleigh, North Carolina 27602-0389                 Facsimile: (888) 812-9380
Telephone: (919) 835-4626                          Email: tkreger@kregerlawfirm.com
Facsimile: (919) 834-4564                          Attorney for Defendant Ronald Sykes
Email: christhomas@parkerpoe.com
Attorney for Plaintiff Epic Games, Inc.




                                              10
